Citation Nr: 0830324	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that granted 
service connection and assigned a 30 percent initial 
disability rating for the veteran's PTSD with depression, 
effective September 27, 2001, the date of the claim.  By a 
March 2004 rating decision, the RO increased the rating from 
30 to 50 percent, effective August 7, 2003, the date medical 
evidence revealed symptomology of PTSD with depression 
warranting a 50 percent rating.  By a December 2004 rating 
decision, the RO granted the veteran's 50 percent disability 
rating for PTSD with depression an earlier effective date, 
September 27, 2001, the effective date of service connection.


FINDING OF FACT

Since September 27, 2001, the effective date of service 
connection, the veteran's PTSD with depression has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD 
with depression have not been met since September 27, 2001, 
the effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, VA afforded the veteran VA 
examinations in February 2003, November 2003, and July 2007.  
During a hearing at the RO in December 2007, the veteran 
indicated that he underwent a medical assessment conducted by 
Dr. Cantrell.  At the time of the hearing, the veteran stated 
that he would provide the RO with a copy of the report of 
assessment.  A Supplemental Statement of the Case dated in 
August 2007 informed the veteran that the report of Dr. 
Cantrell's assessment was not of record.  To date, the report 
of Dr. Cantrell's assessment has not been received.  
Therefore, the veteran's service treatment records and all 
identified and authorized post-service treatment records 
available and relevant to the issues on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R.   Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's PTSD with depression has been rated as 50 
percent disabling under DC 9411.  A 50 percent rating is 
assigned under DC 9411 when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In July 2003, the veteran submitted a Notice of Disagreement 
as to the initial disability rating assigned to his service-
connected PTSD.  Following an increase in the disability 
rating to 50 percent by the RO by a March 2004 rating 
decision, the veteran again submitted a Notice of 
Disagreement dated in June 2004, as to the disability rating 
assigned to his service-connected PTSD.  In a submission 
accepted as the veteran's Statement of Substantive Appeal 
dated in December 2004, the veteran reiterated his 
dissatisfaction with the initial disability rating assigned 
to his service-connected PTSD, and contended that the 
symptomology of his PTSD warranted an increased initial 
disability rating in excess of 50 percent.  Specifically, the 
veteran sought a 70 percent disability rating. 

Treatment records dated from September 2002 to July 2007 show 
that veteran reported experiencing various PTSD symptoms, 
including hypervigilance, an exaggerated startle response, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, anger, isolation from 
others, and problems with concentration.  He denied 
experiencing auditory and visual hallucinations, and has 
denied experiencing current suicidal or homicidal ideations.  
These records also show that the veteran reported avoidant 
behavior such as limiting his exposure to coverage of the war 
in Iraq.  He reported difficulty in his marriage and the lack 
of a close relationship with his children.  The veteran 
reported anxiety related to his current financial situation 
and instability and frustration as to his employment history.  
He reported feelings of worthlessness and failure as to what 
he felt he should have done as a man, husband, and employee.

The claims file includes a mental health initial assessment 
dated in December 2002, conducted in conjunction with 
treatment at a VA facility.  Report of the psychiatric 
evaluation revealed that the veteran reported that he was 
anxious, depressed, experienced sleep problems, low 
motivation, low energy, and difficulty concentrating, which 
began approximately two years prior.  The veteran reported 
recurrent, intrusive, and distressing recollections and 
nightmares of traumatic events.  The veteran denied a history 
of panic attacks.     

Mental status examination revealed adequate personal hygiene 
and alertness.  His speech was normal.  His thought content 
was normal and his thought processes were linear, logical, 
and goal-directed.  Associations were tight, and insight and 
judgment were good.  The veteran's memory was intact for 
recent and remote events.  There was no indication of 
suicidal or homicidal ideations.  There was no indication of 
hallucinations, delusions, or obsessions.  His affect, while 
routinely constricted, was full range.

With regard to his daily activities, the veteran reported 
that he did not have any leisure activities.  

With regard to his occupational history, the veteran reported 
that he was previously the third top salesman in his state, 
yet he had recently been fired for a lack of productivity and 
felt that he had been fired unfairly because his superiors 
gave him the most difficult cases upon which to evaluate his 
productivity.  

With regard to his social history, the veteran reported that 
he avoided people, places, and activities.  He reported that 
he experienced feelings of detachment or estrangement from 
others and a diminished interest or participation in 
significant events.  

With regard to his habits, the veteran reported that he last 
abused alcohol and last used drugs twenty-five years ago.  
Information as to the veteran's legal history was not 
provided.

The examiner determined that the most appropriate diagnoses 
for the veteran were chronic PTSD and anxiety disorder.  
Based upon the above symptoms, a GAF score of 40 was 
assigned.

The veteran underwent VA psychiatric examinations in February 
2003, November 2003, and July 2007.  On VA examination in 
February 2003, the veteran reported experiencing difficulty 
sleeping secondary to combat-related nightmares two or three 
times per week.  The veteran reported that he was easily 
startled and described hypervigilent behavior.  He reported 
experiencing intrusive memories and recollections that gave 
him an "eerie" feeling. 

Mental status examination revealed adequate personal hygiene, 
and full orientation as to the time, place, and purpose of 
the examination.  His speech was noted to be normal in 
process without latency, but mildly lower in volume than 
normal.  His responses to questions of content were 
forthright, complete, and demonstrated an above average fund 
of knowledge.  Cognitions were well-organized and 
appropriately-directed, without indications of delusions or 
loose association.  There was no indication of suicidal or 
homicidal ideations.  His affect was fully congruent to 
cognition, and his dominant mood was pleasant, both however, 
becoming mildly restricted and anxious when discussing 
stressors.

With regard to his daily activities, the veteran reported 
avoidant symptoms of not engaging in activities, 
conversations, or events regarding his experiences in 
Vietnam.  

With regard to his occupational history, the veteran reported 
that his employment history included forty or fifty sales 
positions.  He reported that he had a long-term position with 
GTE that lasted six years. 

With regard to his social history, the veteran reported that 
his first marriage lasted three years, and that he had been 
married to his current wife since 1975.  The veteran reported 
that he had two daughters, one son, one step-son, and ten 
grandchildren.  He reported that he had some problems with 
his wife caused by a fairly restricted and guarded range of 
affect responses. 

With regard to his habits and legal history, the veteran 
reported that he had no legal history and that he had 
experienced difficulty with alcohol that had resolved. 

The examiner determined that the most appropriate diagnoses 
for the veteran were chronic, moderately severe PTSD and 
depression, not otherwise specified and secondary to PTSD.  
Based upon the above symptoms, a GAF score of 60 was 
assigned.  

On VA examination in November 2003, the veteran reported 
experiencing increased intrusive thoughts and recollections, 
and increased symptomology of depression related to changes 
in his employment and increased tension in the Middle East.  
He reported increased sleep disturbances and reliance upon 
sleep medication.  The veteran reported increased 
irritability and vigilance, and difficulties in short-term 
memory.

Mental status examination revealed adequate personal hygiene, 
and full orientation in all spheres.  His speech was normal 
in process without latency, and normal in volume.  His 
responses to questions of content were forthright, complete, 
and demonstrated an above average fund of knowledge.  
Cognitions lacked elaboration, but were well-organized and 
appropriately-directed, without indications of psychosis, 
delusions, or loose association.  The veteran reported 
passive suicidal ideations without intent and no homicidal 
ideations.  His affect was fairly restricted and he was 
significantly more anxious during this examination than at 
the February 2003 examination. 

With regard to his daily activities, the veteran reported 
struggling to participate in normal conversations.

With regard to his occupational history, the veteran reported 
that he had been employed as a salesman since January 2003.  
However, he reported increased anxiety and PTSD-related 
symptomology following a recent change in his employment from 
a salaried salesman to a commission-based salesman.  The 
veteran reported that he struggled with motivation as to his 
employment, and that he had difficulty establishing and 
maintaining relationships in the workplace.  He also reported 
that the difficulties he experienced with short-term memory 
had affected his employment, as he had difficulty recalling 
names and dates.

With regard to his social history, the veteran reported that 
he had experienced an increase in social isolation, of which 
he was aware, and was pointed out to him by family members. 

With regard to his habits and legal history, the veteran 
reported that he had no legal history.  History as to the 
veteran's habits was not provided.

The examiner determined that the most appropriate diagnoses 
for the veteran were chronic, moderately severe to severe 
PTSD and depression, not otherwise specified and secondary to 
PTSD.  Based upon the above symptoms, a GAF score of 50 was 
assigned.  

Finally, on VA examination in July 2007, the veteran reported 
an increase in symptomology related to PTSD since the war in 
Iraq began.  He reported a history of sleeping problems five 
times each week due to persistent, recurrent, distressing 
dreams of traumatic events.  He reported daily recollection 
of traumatic events, constant intrusive thoughts, and a 
strong startle response.  The veteran reported isolation, 
anger, and a lack of focus.  He reported that he had not 
received psychotherapy for his mental condition within the 
past year, and that past medication and counseling were not 
effective in the management of his PTSD. 

Mental status examination revealed adequate personal hygiene, 
and normal orientation and concentration.  His speech was 
normal.  The veteran's thought processes were appropriate, 
his abstract thinking was normal, and his judgment was not 
impaired.  On testing, the veteran's memory was intact, but 
mildly-impaired.  There was no indication of panic attacks, 
suspiciousness, or obsessive rituals.  The veteran reported 
passive thoughts of death in the past and no homicidal 
ideations.  

With regard to his daily activities, the veteran reported 
that he experienced forgetfulness and required the use of a 
day-minder.  

With regard to his occupational history, the veteran reported 
that he had been working as a police chaplain for the last 
five years.  The veteran described his relationship with his 
supervisor and co-workers as good.  He reported that he had 
not lost time from work.  The veteran described his 
relationship with supervisors and co-workers in previous 
positions as fair.  He reported that he forced himself to get 
along and was easily frustrated in the workplace.  

With regard to his social history, the veteran reported that 
his first marriage had failed due to anger and distancing 
himself, and that these problems have continued into his 
current thirty-three year marriage.  He reported that his 
isolation occasionally interferes with recreation.  

With regard to his habits and legal history, the veteran 
reported that he had no legal history and denied abuse of 
drugs and alcohol.

The examiner determined that the most appropriate diagnosis 
for the veteran was PTSD.  Based upon the above symptoms, a 
GAF score of 40-45 was assigned.  

The February 2003, November 2003, and July 2007 VA 
examinations assigned GAF scores of 60, 50, and 40-45, 
respectively.  Also, a VA mental health initial assessment 
dated in December 2002 assigned the veteran a GAF score of 
40.  No other GAF scores are of record.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable, angry, and anxious, and that he most often 
isolates himself, it appears that he does have significant 
social contacts, in the sense that he described a close 
relationship with his wife and contact with some members of 
his extended family.  In treatment records dated in August 
2005, the veteran reported interceding with a family member 
in an effort to solve a family problem.  In the transcript of 
the hearing conducted at the RO, dated in December 2007, the 
veteran reported that he started a veteran's support group 
that has met weekly for the past five or six years.  In 
treatment records dated in July 2004, the veteran reported 
establishing contact with a neighbor who shared with him his 
father's World War II memorabilia.  At that time, the veteran 
also reported that he attended and enjoyed a birthday party 
of a friend from Point Man Ministries.  In treatment records 
dated in August 2004, the veteran reported that he planned to 
attend his class reunion.  While the veteran has indicated 
that his depression has made him unmotivated and that his 
feelings of frustration affect his occupational abilities, 
the veteran has been employed for the past five years in a 
position that he reported that he desired and actively-
sought.  He reported in treatment records dated in August 
2005 that his work as a police chaplain "is what his heart 
really loves doing".  During the mental health assessment in 
December 2002, the veteran reported that he had experienced 
great success as the third top salesman in his state.  
Records indicate that the veteran consistently described his 
relationship with his supervisors and co-workers as good or 
fair.  While the veteran may experience exacerbations of his 
symptoms, his symptoms overall appear to be no more than 
moderately severe to severe.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2007).  Here, there is no indication that the veteran's 
psychiatric disability overall has interfered with his 
ability to work beyond that contemplated by the 50 percent 
rating criteria.  Additionally, there is no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that since September 27, 
2001, the effective date of service connection, the veteran 
has not been seriously occupationally and socially impaired.  
PTSD of a moderately severe to severe disability warrants no 
more than a 50 percent disability rating.

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD with 
depression, since September 27, 2001.  In the judgment of the 
Board, the evidence as a whole demonstrates considerable 
industrial and social impairment and occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating.  With 
respect to whether his disability warrants more than a 50 
percent disability rating, however, the Board finds that the 
preponderance of the evidence is against entering such a 
finding.  The veteran's PTSD alone during this period has not 
been shown to have severely impaired his ability to obtain or 
retain employment.  Nor has the veteran been shown to have 
deficiencies in most areas, or obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
While the veteran has considerable impairment in social 
functioning, the Board finds that the overall level of 
symptomatology does not more nearly approximate the criteria 
for a 70 percent rating.  The veteran still maintains some 
effective relationships and his disability is not productive 
of deficiencies in most areas (work, family relations, 
judgment, thinking, or mood).

As the preponderance of the evidence is against the claim for 
an increased initial rating for the veteran's PTSD with 
depression, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of    38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for PTSD 
with depression is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


